 



EXHIBIT 10.30

NOTIFICATION OF STOCK OPTION GRANT

For good and valuable consideration, receipt of which is hereby acknowledged,
Analogic Corporation, a Massachusetts Corporation (hereinafter called the
“Company”), does hereby grant to NAME of City, State, Zip (hereinafter called
the “Grantee”) an option designated as an Incentive Stock Option to purchase
Amount shares of Common Stock, par value of $.05 per share, of the Company,
pursuant to the terms of the Company’s Key Employee Incentive Stock Option Plan
dated June 11, 1998; as amended October 12, 2000 and as amended November 16,
2001 (hereinafter called the “Plan”). A copy of the Plan is annexed hereto and
is incorporated herein in its entirety by reference.

The Grantee hereby accepts the Option granted herein subject to all of the
provisions of the Plan, and upon the following additional terms and conditions:



  1.   The price at which the shares of Common Stock may be purchased pursuant
to this Option is Price a share, subject to adjustment as provided in the Plan.
      2.   This Option may be exercised by the giving of written notice, in
person or by registered mail, to the Company, marked “Attention: Treasurer”, at
its principal place of business in Peabody, Massachusetts, of the election to
purchase shares pursuant hereto, accompanied by the full purchase price of the
shares being so purchased, together with the amount of any tax or excise due in
respect of the sale and issue thereof, in cash or by certified or bank cashier’s
check.  

IN WITNESS WHEREOF, ANALOGIC CORPORATION has caused this grant to be signed by
its duly authorized officer and its corporate seal to be hereto affixed this
Date day of Month in the year ___.

              ANALOGIC CORPORATION
 
       

  By    

       

      Treasurer

     The foregoing Option is hereby accepted on the terms and conditions set
forth herein, and is expressly subject to all the provisions set forth in the
Analogic Corporation Key Employee Incentive Stock Option Plan dated June 11,
1998; as amended October 12, 2000 and as amended November 16, 2001.

         
 
             

      Grantee

 